DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Amendments were filed 6/28/22.  Claims 1-12 are pending, wherein claims 1-7 remain withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitations "the auxiliary containing roll associated with the first electromagnetic roll" in line 2 and "the auxiliary containing roll associated with the second electromagnetic roll" in lines 3-4.  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andersson et al (GB 2038677 A, cited in PTO-892 mailed 9/24/21) in view of Kunstreich et al (US 2009/0183851, cited in PTO-892 mailed 9/24/21).
Regarding claim 8, Andersson et al teaches continuous casting equipment (abstract, continuous casting plant), comprising:
a plurality of rolls disposed in pairs facing to each other (p.2 lines 54-60, supporting means comprises a plurality of rollers spaced apart in the casting direction, fig 1 shows one pair of rollers, roller 2 facing rollers 3,3a), and along a casting axis in order to define a passage for the cast slab (p.2 lines 54-60, plurality of rollers spaced apart in the casting direction, fig 1 showing a passage between the rollers for a strand 1), wherein the plurality of rolls comprises rolls provided with an electromagnetic stirrer configured to stir a liquid contained in the slab (fig 1, roll 3a and electromagnetic stirrer 7, p.2 lines 5-15) and containing rolls configured to exert only a containing action on said slab during continuous casting (fig 1, roll 2), wherein the rolls with the stirrer and therefore said passage are configured to have a length less than a width of the slab (p.2 lines 5-15, a good stirring may also be obtained in case of cast strands of different widths, as indicated by the broken lines in figure 1, note that in figure 1, the length of roller 3a is less than the width of the cast strand in the broken lines) so that the slab protrudes with respect to one end of said rolls with stirrer (fig 1, strand 1 protrudes with respect to the end (bearing 6) of roller 3a) and said containing rolls are configured to have a length substantially equal to said width of the slab (fig 1, roll 2 is shown having a length substantially equal to said width of the strand 1 in broken lines).
	Andersson et al teaches a continuous casting plant, but is quiet to a mold configured to cast the slab.  Andersson et al teaches of rolls (3a) with an electromagnetic stirrer (7), but is quiet to the rolls being electromagnetic rolls.
	Kunstreich et al teaches a plant for continuous casting of slabs comprising a mould 10 and a secondary cooling zone 12 (fig 1, paragraph [0047]).  The secondary cooling zone includes guide rolls 22/23, stirrer-rolls 24, and dummy rolls 25 (figs 1-4, paragraph [0049-0051], paragraph [0063]).  The use of stirrer-rolls instead of a box-type stirrer makes it possible to fit the inductor much closer to the slab, consequently to obtain better electromagnetic coupling, and to reduce by a factor of about five the electrical power requires and therefore to achieve markedly less costly stirring (paragraph [0057-0058]).
	It would have been obvious to one of ordinary skill in the art to incorporate the stirrer of Andersson et al into the roller 3a, as Kunstreich et al recognizes the lower cost due to lower power requirements due to the inductor being closer to the slab (Kunstreich, paragraph [0057-0058]). 
Regarding the limitation of a mold configured to cast a slab, although Andersson et al is not explicit to a mold, the use of a mold in a continuous casting plant is conventional.  Kunstreich et al shows a mould 10 in a continuous casting plant.  It would have been obvious to include a mold, so as to cast the strand disclosed in Andersson et al.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).

	Regarding claim 9, the combination teaches wherein each of the electromagnetic rolls is associated with a respective auxiliary containing roll, aligned to and in axis with the respective electromagnetic roll (see Andersson et al, fig 1, roller 3 is construed as the claimed auxiliary containing roll, p.1 lines 115-130, roller 3, 3a may be separate part rollers with their axes aligned, note that the stirrer is only placed on the side of roller 3a (p.2 lines 5-15) as Andersson et al recognizes that a condition for obtaining good stirring is that the stirrer should act only on half of the sump (p.1 lines 45-60)).

	Regarding claim 10, the combination teaches wherein said rolls comprises a first electromagnetic roll and a second electromagnetic roll distanced to each other along the casting axis (Andersson et al, p.2 lines 54-60, plurality of rollers spaced apart in the casting direction, one or more stirrers may be located close to each of a plurality of these spaced-apart rollers, Kunstreich, figs 1-4, see different configurations of pairs of stirrer rolls 24).

	Regarding claim 11, Andersson et al teaches an auxiliary containing roll associated with the first electromagnetic roll (fig 1, roller 3 is an auxiliary containing roll associated with roller 3a) and an auxiliary containing roll associated with the second electromagnetic roll (p.2 lines 54-60 discloses a plurality of rolls and stirrers, thereby suggesting at least a second roller 3, 3a), but is quiet to said auxiliary containing rolls being on opposite sides with respect to the casting axis.
	Kunstreich et al teaches stirring rollers in different configurations, including the stirring rollers being opposed to one another (fig 3a-3b, 3e).  Placing the stirring rolls facing each other promotes a concentration of the magnetic field (paragraph [0028], [0064], fig 3a-3b).  For variations when very high stirring power is required, two neighboring pairs of stirrer rolls are used, side by side, one above the other, on each of the two broad faces of the slab (paragraph [0029], [0064], fig 3e).
	In view of the teachings of Kunstreich et al, it would have been obvious to one of ordinary skill in the art to modify Andersson et al such that the first and second electromagnetic stirring rolls face each other, so as to promote a concentration of the magnetic field, when high stirring power is required.  Note that when first and second electromagnetic stirring rolls (3a) face one another, each would correspondingly include auxiliary containing rolls (3) that similarly face one another, on opposite sides of the strand.

	Regarding claim 12, Andersson et al teaches a plurality of rolls (p.2 lines 54-60) and teaches of containing rolls (roller 2) but is quiet to wherein between the first electromagnetic roll and the second electromagnetic roll, a plurality of containing rolls are provided in order to contain and support the slab.
	Kunstreich et al teaches stirring is performed at least twice over the metallurgical length to obtain optimum stirring, that is, to carry out staged stirring (paragraph [0009]).  Fig 1b shows the staged stirring with a pair of stirrer-rolls 24 side by side in segment 1 and a second pair 24 in segment 2 (fig 1b, paragraph [0052]).  Note that support rolls 23 are provided between the stirrer-rolls (fig 1b).
	It would have been obvious to one of ordinary skill in the art to provide the containing rolls between the electromagnetic rolls, in order to support and guide the cast slab, and that optimum stirring can be obtained by stirring in at least two positions (Kunstreich, paragraph [0009]).

Response to Arguments
Applicant's arguments filed 6/28/22 have been fully considered but they are not persuasive.
Applicant has amended the claims to overcome the issues under 35 USC 112(b) as discussed in the previous office action, the rejections of which have correspondingly been withdrawn.  However, note that although claim 11 has been amended to now be dependent from claim 10 so as to provide antecedent basis for the first and the second electromagnetic rolls, the auxiliary containing rolls now lack antecedent basis, as auxiliary containing rolls were introduced in claim 9.
	With respect to the art rejections, applicant argues that Andersson expressly teaches the use of an electromagnetic stirrer located outside of the respective containing rolls, and as such, the rolls in combination with one another define a length that is much greater than the width of the slab.  Applicant thus argues that Andersson does not experience the problem of deflection, and one skilled in the art would have no motivation to solve a problem that the express teachings of the reference does not experience.
	The examiner disagrees.  The combination seeks to modify the first embodiment of Andersson shown in figure 1, where the induction stirrer 7, which is offset from the strand to provide a good stirring force, is incorporated into the interior of roll 3a.  Note that Andersson recognizes that when the distance from the strand to the electromagnetic stirrer is made short, the field from the stirrer can penetrate into the sump with sufficient accuracy to obtain good stirring (Andersson, p.1 line 125 - p.2 line 15).  Kunstreich et al discloses that instead of box-type stirrers, using stirrer rolls, makes it possible to fit the inductor much closer to the slab, consequently obtaining better electromagnetic coupling and lowering cost due to lower power requirements (Kunstreich, paragraph [0057-0058]).  One skilled in the art would have modified Andersson with the teachings of Kunstreich so as to fit the inductor even closer to the slab, obtaining better electromagnetic coupling and lowering cost.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

	Applicant argues that Andersson expressly precludes an internal stirrer, whereas Kunstreich expressly requires an internal stirrer, thus running counter to the teachings of both references and destroying the principles of operation.
	The examiner disagrees.  Andersson does not teach away from the claimed invention.  "The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  MPEP 2123(II).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  MPEP 2123(I).  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  MPEP 2123(II).  Although Andersson discloses the electromagnetic stirrer being positioned outside of the roll as shown in figure 1, Andersson does not criticize, discredit, or discourage the use of internal electromagnetic stirrers.  The combination furthermore does not destroy the principle of operation of the inventions.  An electromagnetic field produced from the electromagnetic stirrer, being positioned within the roll, would still be sufficient in stirring the non-solidified melt of the cast strand of Andersson, and would additionally be even closer to the strand, in which even Andersson recognizes that a short distance enables good stirring and sufficient accuracy.  Note that Kunstreich explicitly provides motivation for using stirrer rolls instead of box-type stirrers (Andersson’s type of stirrers) to position the inductor much closer to the slab to obtain better electromagnetic coupling.  Thus, the combination can be seen as an improvement over the prior art.
	Applicant argues that in order to locate the stirrer close to the slab, Andersson expressly teaches making the diameter of the rolls 4, 4a smaller than the diameter of the facing roll 2.  Applicant argues that one would not have looked to Kunstreich to find another solution, namely to put the stirrer inside the rolls, especially when presented with the express-taught size and shape of the stirrer with respect to the rolls.
	The examiner disagrees.  Kunstreich discloses the advantages of using stirrer rolls instead of box-type stirrers (Andersson’s type of stirrers) to position the inductor much closer to the slab to obtain better electromagnetic coupling.
	Applicant argues that even if one were motivated to put the stirrer inside the rolls 3, 3a, the result is a full roll (3, 3a) that is much larger than the width of the slab, with a stirrer having a short length, and thus cannot provide a sufficient stirring force for a large slab.
	The examiner disagrees.  Figure 1 of Andersson only shows the electromagnetic stirrer 7 positioned with respect to roll 3a.  The combination would thus modify roll 3a to include an electromagnetic stirrer, and not the full roll 3, 3a.  Note that in Andersson, the roller sections 3, 3a may be connected to one another to form a single roller, or the sections may be separate part rollers with their axes aligned (p.1 lines 120-125).  Thus, as separate part rollers, roll 3a (with the electromagnetic stirrer) has a length less than the width of the slab (fig 1 of Andersson, note the dotted lines in the case of cast strands of different widths (p.2 lines 5-15)).  Note that this is the same configuration as applicant’s invention, where applicant’s electromagnetic roll is aligned with a respective auxiliary containing roll aligned and in axis with the respective electromagnetic roll (see applicant’s claim 9, figures 5-6).  As the combination has the same claimed configuration, it the combination is expected to be capable of performing the same function of providing sufficient stirring force.
	Lastly, applicant argues that the stirring system of Andersson is technically very different from the stirring system of the present application and Kunstreich, as Andersson proposes a large stirrer located externally from the roll.  Applicant thus argues that Andersson teaches away from the claimed invention.
	The examiner disagrees and notes that applicant’s arguments directed to teaching away has been addressed above.  Andersson does not criticize, discourage, or discredit the solution claimed.  Andersson seeks to make the distance between the stirrer and the strand short, and that Kunstreich discloses by using stirrer rolls instead of box-type stirrers, the inductor is much closer.  Thus, one skilled in the art would have modified the roll and external stirrer of Andersson to be an electromagnetic stirrer roll, as taught in Kunstreich, to position the stirrer even closer to the slab.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735